Exhibit 10.2

EXECUTION COPY

GUARANTY OF PAYMENT

(EQR GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of November 3, 2016, between
EQUITY RESIDENTIAL, a Maryland real estate investment trust, having an address
at Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”),
and BANK OF AMERICA, N.A., having an office at 135 S. LaSalle Street, Chicago,
Illinois 60603, as administrative agent (“Administrative Agent”) for the banks
(the “Banks”) party to the Revolving Credit Agreement (as the same may be
amended, modified, supplemented or restated, the “Agreement”), dated as of the
date hereof, among ERP OPERATING LIMITED PARTNERSHIP (“Borrower”), the Banks,
Administrative Agent, Wells Fargo Bank, National Association and JPMorgan Chase
Bank, N.A., as Co-Syndication Agents, and the other Agents named therein.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make loans (hereinafter collectively referred to as the “Loans”)
and otherwise extend credit to Borrower in an aggregate principal amount the
Dollar Equivalent Amount of which is not to exceed $2,000,000,000 (which amount
may, subject to the terms and conditions of the Agreement, be increased to an
amount not to exceed $2,750,000,000);

WHEREAS, this Guaranty is the “EQR Guaranty” referred to in the Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement;

WHEREAS, Guarantor is the sole general partner of Borrower; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
enter into the Agreement and the other Loan Documents, Guarantor has agreed to
enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and the other extensions of credit under the
Agreement by the Banks to Borrower, and in order to induce the Administrative
Agent and the Banks to enter into the Agreement and the other Loan Documents,
Guarantor hereby agrees as follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the other Loan
Documents, for principal and/or interest as well as any and all other amounts
due thereunder, including, without limitation, all indemnity obligations of
Borrower thereunder, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or the Banks in enforcing its or their rights under
this Guaranty (all of the foregoing obligations being the “Guaranteed
Obligations”).



--------------------------------------------------------------------------------

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized
officer. Guarantor specifically acknowledges and agrees that the foregoing
waivers are of the essence of this transaction and that, but for this Guaranty
and such waivers, the Administrative Agent and the Banks would decline to
execute the Loan Documents.

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit

 

2



--------------------------------------------------------------------------------

or advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

 

3



--------------------------------------------------------------------------------

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Loans or use of
any Letter of Credit, it being acknowledged by Guarantor that the Administrative
Agent or any Bank shall be entitled to honor any request made by Borrower for a
disbursement of such proceeds and that neither the Administrative Agent nor any
Bank shall have any obligation to see to the proper disposition by Borrower of
such proceeds.

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the

 

4



--------------------------------------------------------------------------------

Administrative Agent or any Bank by or on behalf of Borrower or Guarantor or any
other Person is or must be rescinded or returned by the Administrative Agent or
any Bank for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Borrower or Guarantor or such other
Person), then Guarantor’s obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by such party, and Guarantor’s obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor (i)
shall have no right of subrogation against Borrower, any entity comprising same
or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents. The foregoing, however, shall not be deemed
in any way to limit any rights that Guarantor may have pursuant to the Agreement
of Limited Partnership of Borrower or which it may have at law or in equity with
respect to any other partners of Borrower.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) as of the date hereof, Guarantor is the sole general partner of Borrower;

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Loans and other credit made possible by the Loan Documents are
at least equal to the obligations undertaken pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms

 

5



--------------------------------------------------------------------------------

hereof and (i) Guarantor is organized and validly existing under the laws of the
State of Maryland, (ii) Guarantor has complied with all provisions of applicable
law in connection with all aspects of this Guaranty, and (iii) the person
executing this Guaranty has all the requisite power and authority to execute and
deliver this Guaranty;

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

 

6



--------------------------------------------------------------------------------

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended;

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States); and

(l) all of the representations and warranties in the Agreement concerning
Guarantor are true and correct.

Guarantor covenants that it will comply or cause compliance with all covenants
in the Agreement which are applicable to it.

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Loans or participations in the Loans and the Loan Documents,
including this Guaranty, the Administrative Agent or any Bank may forward to
each purchaser and prospective purchaser all documents and information relating
to this Guaranty or to Guarantor, whether furnished by Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

 

7



--------------------------------------------------------------------------------

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:   

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Chief Financial Officer

With Copies of    Notices to Guarantor to:   

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attn: James M. Phipps, Esq.

If to the    Administrative Agent:   

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-06-11

Chicago, Illinois 60603

Attn: Michael J. Kauffman

 

8



--------------------------------------------------------------------------------

With Copies of    Notices to the    Administrative Agent to:   

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Ronaldo Naval

 

and

 

Kaye Scholer LLP

250 West 55th Street

New York, New York 10019

Attn: Edmond Gabbay, Esq.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not

 

9



--------------------------------------------------------------------------------

constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent or any Bank, nor excuse Guarantor from its obligations
hereunder. Any waiver of any such right or remedy to be enforceable against the
Administrative Agent and the Banks must be expressly set forth in a writing
signed by the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Agreement).

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth
herein. Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

 

10



--------------------------------------------------------------------------------

(d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.

(e) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the later to occur of (i) full performance and payment of the
Guaranteed Obligations hereunder and (ii) the termination of the Commitments
under the Agreement. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

11



--------------------------------------------------------------------------------

24. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[signature pages immediately follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR: EQUITY RESIDENTIAL By:  

/s/ Mark Parrell

  Name:   Mark Parrell   Title:   Executive Vice President     and Chief
Financial Officer

 

ACCEPTED: BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT By:  

/s/ Ronaldo Naval

  Name: Ronaldo Naval   Title:   Vice President

 

[Signature Page to EQR Guaranty]